DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  "treatments".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"a fixation structure" in claim 1.
"a pulse device" in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "whose" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “whose” is referring to.
Claim 18 recites the limitation "their" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “their” is referring to.
Claim 1 recites the limitation "to display measured pulse waves, pulse derived values, and/or working status of the pulse device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear where these values are coming from.
Claim 1 recites the limitation "the display" in line 10 .  There is insufficient antecedent basis for this limitation in the claim. It should read “the display system”.
Claim 4 recites the limitation "the force sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Should read “the force sensor array”.
Claim 18 recites the limitation "a pulse device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is the same pulse device from the preamble.
Claim 18 recites the limitation "the measured pulse waves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pulse wave characteristics" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pulse waves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pulse wave" in lines 5-6 and lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "treatment methods" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is to the one or more treatment methods claimed already or not.
The term “optimal” in claim 7, 16, 18 and 19 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “better” in claim 17 is a relative term which renders the claim indefinite. The term “better” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-17 and 19 are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen).

Regarding claim 1, Klaassen discloses A pulse device, including (Abstract and entire document):
a force sensor array for measuring pulse waves of peripheral arteries (FIG. 37-39, various force sensor arrays are shown, can be implemented with different embodiments, see para. [0064] and other associated paragraphs. See further para. [0010], “The plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below) respectively non-invasively engaging the skin of the user over the wrist.”);
a force sensor carrier, on which the force sensor array attaches, and whose position is manually adjustable to apply variable force on human body (FIG. 32-34, “tip for sensor installation 567” and para. [0171], “Actuator system 566 may be supported relative to a wrist of the user via wrist strap 564. The actuator system 566 may provide a number of degrees of freedom to a pressure sensor coupled a tip 567 of the actuator system 566 relative to the wrist so that a pressure sensor may be preferentially placed at a desired location on the wrist and with a desired amount of pressure.”);
a fixation structure that fixes the force sensor carrier on human body (FIG. 32-34, “wrist strap 564”);
a display system to display measured pulse waves, pulse-derived values, and/or working status of the pulse device ( FIG. 7, “display 86” and para. [0111], “For example, the data can be: 1) processed by the one or more processors 82 to determine PTTs and corresponding blood pressure values for the subject, 2) displayed on the display 86, and/or 3) output via the input/output devices 88 for any suitable purpose such as to a health care professional and/or a monitoring service.”);
a memory system to store pulse waves and/or pulse-derived values (FIG. 7, “memory 84”);
a control unit to control pulse measurement, data transmission, data storage, and/or the display (FIG. 7, “processor(s) 82”, “ppg control unit 94” and para. [0111], “In many embodiments, the one or more processors 82 processes the ICG/EKG and PPG sensor digital data to generate trending data for a time period based on the one or more relative blood pressure values.” And para. [0110], “Signals generated by the light detectors 116, 118, 120, 122 are supplied to the PPG control unit 94, which includes an analog to digital converter to generate PPG sensor digital data that can be processed by the one or more processors 82 to determine the arrival of the blood pressure pulse to the wrist-worn device.”).
Regarding claim 4, Klaassen discloses The pulse device according to claim 1, wherein the force sensor is force sensitive resistors, capacitive force sensor, piezoelectric force sensor or strain gauge sensor (FIG. 37-39, various force sensor arrays are shown and para. [0019], “The pressure sensor may comprise at least one pressure transducer, accelerometer, or strain gauge configured to be positioned over a radial artery of the wrist of the user.”).
Regarding claim 9, Klaassen discloses The pulse device according to claim 1, wherein the fixation structure to fix the pulse device on human body is in a form of a bracelet or a watch (FIG. 32-34, “wrist strap 564”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-7, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Toth et al. (US 2017/0231490 A1) (hereinafter – Toth).


Regarding claim 2, Klaassen discloses The pulse device according to claim 1, Klaassen further discloses wherein the control unit is further configured to execute executable instructions stored in the memory system to perform following steps: obtaining pulse waves measured by the force sensor array (FIG. 7, “processor(s) 82”, and Para. [0010] – [0011], “The plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below) respectively non-invasively engaging the skin of the user over the wrist.”);
calculating characteristics of the pulse waves in spatial, time and/or frequency domain ( FIG. 2 and associated paragraphs, “PTT”, “PEP”, PAT”, all calculated characteristics from the pulse wave.);
Klaassen fails to disclose recommending one or more treatment methods on one or more parts of a human body for a few seconds to several minutes, and track characteristics of the pulse waves during or after treatments to test treatment effectiveness;
recommending one or more effective treatments on one or more parts of a human body for longer duration after finishing all treatment effectiveness testings.
However, in the same field of endeavor, Toth teaches recommending one or more treatment methods on one or more parts of a human body for a few seconds to several minutes, and track characteristics of the pulse waves during or after treatments to test treatment effectiveness (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” Thus, a massage to the carotid sinus is recommended, then performed in order to track the blood pressure, etc. and see how the massage has effected the blood pressure, etc. See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals,”);
recommending one or more effective treatments on one or more parts of a human body for longer duration after finishing all treatment effectiveness testings (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” Further treatment can be recommended if it is found it works. See last sentence of para. [0133]. Thus, a massage to the carotid sinus is recommended, then performed in order to track the blood pressure, etc. and see how the massage has effected the blood pressure, etc. Further massages or other treatments can be recommended based on the effectiveness, as discussed in para. [0133] See additionally, para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 3, Klaassen discloses The pulse device according to claim 1, Klaassen further discloses wherein the control unit is further configured to execute executable instructions stored in the memory system to perform the following steps: obtaining pulse waves measured by the force sensor array (FIG. 7, “processor(s) 82”, and Para. [0010] – [0011], “The plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below) respectively non-invasively engaging the skin of the user over the wrist.”);
calculating the characteristics of the pulse wave in spatial, time and/or frequency domain (FIG. 2 and associated paragraphs, “PTT”, “PEP”, PAT”, all calculated characteristics from the pulse wave.);
Klaassen fails to disclose tracking the pulse wave characteristics intermittently or continuously when users 1 perform treatments on one or more parts of a human body at their choices;
informing the users whether the treatments are effective.
However, in the same field of endeavor, Toth teaches tracking the pulse wave characteristics intermittently or continuously when users 1 perform treatments on one or more parts of a human body at their choices (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,”);
informing the users whether the treatments are effective (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” Further treatment can be recommended if it is found it works. See last sentence of para. [0133].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 5, Klaassen and Toth teach The pulse device according to claim 2, Klaassen fails to disclose wherein the treatment methods include acupuncture, massage, thermal therapy, magnetic therapy, electrical stimulation, laser therapy, and ultrasound therapy.
However, in the same field of endeavor, Toth teaches wherein the treatment methods include acupuncture, massage, thermal therapy, magnetic therapy, electrical stimulation, laser therapy, and ultrasound therapy (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 6, Klaassen and Toth teach The pulse device according to claim 2, Klaassen further discloses wherein the characteristics include one or more of the following: differences between peaks and troughs, slopes of the pulse wave, widths, lengths and areas of the pulse wave in spatial domain, pressures of troughs, pulse wave speed, pulse wave spectrum distribution (FIG. 2 and associated paragraphs, “PTT”, “PEP”, PAT”, all calculated characteristics from the pulse wave.).
Regarding claim 7, Klaassen and Toth teach The pulse device according to claim 2, Klaassen fails to disclose further comprising: instructing users to end treatments according to one of following preset conditions: timing the treatments, and ending the treatments after a preset time duration;
tracking pulse wave characteristics, and ending the treatments when the pulse wave characteristics reach a preset optimal state.
However, in the same field of endeavor, Toth teaches further comprising: instructing users to end treatments according to one of following preset conditions: timing the treatments, and ending the treatments after a preset time duration (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation.);
tracking pulse wave characteristics, and ending the treatments when the pulse wave characteristics reach a preset optimal state (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 16, Klaassen and Toth teach The pulse device according to claim 2, Klaassen fails to disclose wherein when a treatment method is tested on a body part, and the pulse characteristics match a preset optimal pulse waveform characteristics, the treatment method is judged to be an effective method and the body part is an effective site to be treated.
However, in the same field of endeavor, Toth teaches wherein when a treatment method is tested on a body part, and the pulse characteristics match a preset optimal pulse waveform characteristics, the treatment method is judged to be an effective method and the body part is an effective site to be treated (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 18, Klaassen discloses A method of instructing treatments with a pulse device, including (Abstract and entire document):
measuring pulse waveforms by a pulse device (FIG. 37-39, various force sensor arrays are shown, can be implemented with different embodiments, see para. [0064] and other associated paragraphs. See further para. [0010], “The plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below) respectively non-invasively engaging the skin of the user over the wrist.”);
calculating characteristics of the measured pulse waves in spatial, time and/or frequency domain, wherein the pulse wave characteristics include one or more of followings: differences between peaks and troughs, slopes of the pulse waves, widths, lengths and areas of the pulse wave in spatial domain, pressures of the troughs, pulse wave speeds, pulse wave spectrum distribution (FIG. 2 and associated paragraphs, “PTT”, “PEP”, PAT”, all calculated characteristics from the pulse wave.);
Klaassen fails to disclose recommending one or more treatment methods to test on one or more parts of a human body for a few seconds to several minutes, and tracking the characteristics of the pulse wave during or after treatments to test their effectiveness, wherein treatment methods include acupuncture, massage, thermal therapy, magnetic therapy, electrical stimulation, laser therapy, and ultrasound therapy;
recommending one or more effective treatments on one or more parts of a human body for longer duration after finishing treatment effectiveness tests, wherein, the effectiveness is defined as one of following two criteria: the pulse characteristics become more balanced 4 between different positions of Cun, Guan, Chi; the pulse characteristics match a preset optimal pulse waveform characteristics.
However, in the same field of endeavor, Toth teaches recommending one or more treatment methods to test on one or more parts of a human body for a few seconds to several minutes, and tracking the characteristics of the pulse wave during or after treatments to test their effectiveness, wherein treatment methods include acupuncture, massage, thermal therapy, magnetic therapy, electrical stimulation, laser therapy, and ultrasound therapy (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation);
recommending one or more effective treatments on one or more parts of a human body for longer duration after finishing treatment effectiveness tests, wherein, the effectiveness is defined as one of following two criteria: the pulse characteristics become more balanced 4 between different positions of Cun, Guan, Chi; the pulse characteristics match a preset optimal pulse waveform characteristics (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation. If an “optimal” blood pressure is established, the treatment is determined to be effective.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).
Regarding claim 19, Klaassen and Toth teach The method of instructing treatments with a pulse device according to claim 18, Klaassen fails to disclose further comprising: instructing the user to end treatment(s) according to one of two preset conditions: timing the treatment, and ending the treatments after a preset time duration;
tracking pulse wave characteristics, and ending the treatments when the pulse wave characteristics reach a preset optimal state.
However, in the same field of endeavor, Toth teaches further comprising: instructing the user to end treatment(s) according to one of two preset conditions: timing the treatment, and ending the treatments after a preset time duration (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation.);
tracking pulse wave characteristics, and ending the treatments when the pulse wave characteristics reach a preset optimal state (Para. [0132] – [0133], “In aspects, energy, tactile input, massage, or the like may be applied to a carotid sinus, carotid body, etc. In aspects, energy delivery may be provided by a device in accordance with the present disclosure. In aspects, a systemic variable, such as a change in blood pressure, heart rate, heart rate variability, neural activity, skin SNA, etc. (such as may be monitored by a device in accordance with the present disclosure) may provide a global feedback that the stimulus, energy input, etc. was delivered to the carotid sinus, and reflect the degree of excitation thereof for the subject,” See additionally para. [0089], “In aspects, the host device may be configured to coordinate information exchange to/from each module and/or patch, and to generate one or more physiologic signals, physical signals, environmental signals, kinetic signals, diagnostic signals, alerts, reports, recommendation signals.” Additionally para. [0133], “may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.” If a patient is found not suitable for a given treatment, the treatment would be ended, i.e. if the massage is not having an effect on blood pressure, the massage could end depending on the recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klaassen to include a treatment as taught by Toth in order to monitor changes to see if a therapy works or if another therapy would be beneficial (Para. [0133], “In aspects, the amount of change in one or more of the monitored signals, whether the signals recovered near to the original values after the test, how quickly the signals changed, recovered, differential changes between signals, etc. may be considered in deciding if the subject is a suitable candidate for a procedure, a therapy, an implant, or the like.”).

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Huang (US 2003/0212335 A1) (hereinafter – Huang).

Regarding claim 10, Klaassen discloses The pulse device according to claim 1, Klaassen further discloses 
or the force sensor carrier is in the form of an elongated button, on which one or more force sensor arrays are fixed (FIG. 37-39, various force sensor arrays are shown, one being elongated with multiple force sensor arrays.).
Klaassen fails to disclose wherein the force sensor carrier comprises a button on which the force sensor attaches, a hollow screw in which the button stays, a screw nut on the fixation structure with which the hollow screw engages;
or the force sensor carrier comprises two or more independent sets of above-mentioned button, hollow screw, and screw nut, with a force sensor array attaches to each button;
However, in the same field of endeavor, Huang teaches wherein the force sensor carrier comprises a button on which the force sensor attaches, a hollow screw in which the button stays, a screw nut on the fixation structure with which the hollow screw engages (FIG. 8 and para. [0052], “Stepper motor 302 comprises a set of stator poles 310 and mating rotor pole 312, as well as rotating shaft 314 and rotating bearing 316. Stepper motor 302 also includes reciprocating screw-shreds 318, 320 and plate 322. Sensor array 204 is mounted on end of plate 322. Upon electrical actuation of stepper motor 302 by computing device 106, moving plate 322 is translated forward, thereby pushing attached sensor array 204 against the patient's skin 30 at pulse reference point 16”);
or the force sensor carrier comprises two or more independent sets of above-mentioned button, hollow screw, and screw nut, with a force sensor array attaches to each button (As shown in FIG. 8);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Huang in order to identify critical information (Para. [0003], “Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.”).
Regarding claim 11, Klaassen and Huang teach The pulse device according to claim 10, Klaassen fails to disclose wherein the elongated button has a segment of indented neck, around the neck there is a stopper that is a part of the fixation structure, and a button spring is sheathed around the neck above the stopper to bounce the button away from the human body when the button is disengaged from the fixation structure until the button end is stopped by the stopper to prevent the button being pushed out of the device completely.
However, in the same field of endeavor, Huang teaches wherein the elongated button has a segment of indented neck, around the neck there is a stopper that is a part of the fixation structure, and a button spring is sheathed around the neck above the stopper to bounce the button away from the human body when the button is disengaged from the fixation structure until the button end is stopped by the stopper to prevent the button being pushed out of the device completely (FIG. 6 and para. [0048], “Electrically-driven pressure applicator 222 shown in FIG. 6 is a plate-shaped device that can expand or contract vertically, and thus press the pressure sensor array 204 and translator tip 206 (as well as the on-board signal preprocessor 205) downward against (or pull them up away from) the skin 30 and tissue 32, upon an adaptive input of electrical charge or current for desired pressurization.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Huang in order to identify critical information (Para. [0003], “Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.”).
Regarding claim 13, Klaassen and Huang teach The pulse device according to claim 10, Klaassen fails to disclose wherein the elongated button is connected with a pole screw and the pole screw engages with a compatible screw nut on the fixation structure; rotating the pole screw generates a linear motion and drives the elongated button up or down.
However, in the same field of endeavor, Huang teaches wherein the elongated button is connected with a pole screw and the pole screw engages with a compatible screw nut on the fixation structure; rotating the pole screw generates a linear motion and drives the elongated button up or down (FIG. 8 and para. [0052], “Stepper motor 302 comprises a set of stator poles 310 and mating rotor pole 312, as well as rotating shaft 314 and rotating bearing 316. Stepper motor 302 also includes reciprocating screw-shreds 318, 320 and plate 322. Sensor array 204 is mounted on end of plate 322. Upon electrical actuation of stepper motor 302 by computing device 106, moving plate 322 is translated forward, thereby pushing attached sensor array 204 against the patient's skin 30 at pulse reference point 16”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Huang in order to identify critical information (Para. [0003], “Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.”).
Regarding claim 14, Klaassen and Huang teach The pulse device according to claim 10, Klaassen fails to disclose wherein the hollow screw and the button positions are adjusted in one of the following ways: with the buttons at higher positions, adjust the hollow screws' positions relative to the screw nuts until the buttons just touch the skin, then press all the buttons down; with the buttons at lower positions, adjust the hollow screws' positions relative to the screw nut until measured pulse wave having largest values.
However, in the same field of endeavor, Huang teaches wherein the hollow screw and the button positions are adjusted in one of the following ways: with the buttons at higher positions, adjust the hollow screws' positions relative to the screw nuts until the buttons just touch the skin, then press all the buttons down; with the buttons at lower positions, adjust the hollow screws' positions relative to the screw nut until measured pulse wave having largest values (FIG. 8 and para. [0052], “Stepper motor 302 comprises a set of stator poles 310 and mating rotor pole 312, as well as rotating shaft 314 and rotating bearing 316. Stepper motor 302 also includes reciprocating screw-shreds 318, 320 and plate 322. Sensor array 204 is mounted on end of plate 322. Upon electrical actuation of stepper motor 302 by computing device 106, moving plate 322 is translated forward, thereby pushing attached sensor array 204 against the patient's skin 30 at pulse reference point 16”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Huang in order to identify critical information (Para. [0003], “Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.”).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Huang (US 2003/0212335 A1) (hereinafter – Huang) in further view of Salisbury et al. (US 3090377) (hereinafter – Salisbury).

Regarding claim 12, Klaassen and Huang teach The pulse device according to claim 11, Klaassen fails to disclose wherein the fixation structure is built with movable blocks and block springs that press the movable blocks against the button at rest state;
there are sawtooth on contact surfaces of the movable blocks and the button to engage each other;
the movable blocks have external force application points;
when a force is applied to the external force application points of the movable blocks, the movable blocks are disengaged from the button and the button is pushed upwards by the button spring.
However, in the same field of endeavor, Salisbury teaches wherein the fixation structure is built with movable blocks and block springs that press the movable blocks against the button at rest state (FIG. 8, “spring 104”);
there are sawtooth on contact surfaces of the movable blocks and the button to engage each other (FIG. 7, “threaded piston 82”);
the movable blocks have external force application points (FIG. 7, “threaded piston 82” shows the external point);
when a force is applied to the external force application points of the movable blocks, the movable blocks are disengaged from the button and the button is pushed upwards by the button spring (FIG. 8, “spring 104” when not engaged spring retracts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Salisbury in order to provide accurate measurements (Col. 2 lines 9-42).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Toth et al. (US 2017/0231490 A1) (hereinafter – Toth) in further view of Huang (US 2003/0212335 A1) (hereinafter – Huang).

Regarding claim 15, Klaassen and Toth teach The pulse device according to claim 2, Klaassen fails to disclose wherein when a treatment method is tested on a body part, and the pulse characteristics become more balanced between different positions of Cun, Guan, Chi, the treatment method is judged to be an effective method and the body part is an effective site to be treated.
However, in the same field of endeavor, Huang teaches wherein when a treatment method is tested on a body part, and the pulse characteristics become more balanced between different positions of Cun, Guan, Chi, the treatment method is judged to be an effective method and the body part is an effective site to be treated (Para. [0003], “The acupoint, Cunkou, refers to the medial area of the prominent head of the radius at the wrist over the radial artery. By individually adjusting the pressure applied by each finger to the acupoint, they can also actively force the downstream or upstream shift of the pulse thus felt along the vessel to sense and capture more comprehensive dynamic characteristics of the arterial pulse. Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.” As shown in FIG. 1a and 1b, these points are known to be effective treatment points for acupuncture and measurement of pulse wave. Chinese medicine in Cunkou it is known that the Cun, Guan, Chi positions are important, as shown in FIG. 1a of the prior art, which is why the device is mapped to those locations. It is inherent that the treatment is more effective when positioned over these locations as taught by Chinese medicine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Huang in order to identify critical information (Para. [0003], “Such a pulse pressure topography and dynamic characteristics are critically informative to the practitioners in identifying the so-called medical pulse conditions and thus, diagnosing the illness and health condition of the patient. In this context, the pulse conditions refer to the physical conditions of pulsation felt by the fingertips, including frequency, rhythm, extent of filling, evenness, motility and amplitude.”).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Xie et al. (US 2020/0315469 A1) (hereinafter – Xie).

Regarding claim 8, Klaassen discloses The pulse device according to claim 1, Klaassen fails to disclose wherein the fixation structure to fix the pulse device on human body is in a form of a clip, and the clip has two clipping pieces.
However, in the same field of endeavor, Xie teaches wherein the fixation structure to fix the pulse device on human body is in a form of a clip, and the clip has two clipping pieces (As shown in FIG. 1, wristband 1 fits into a rest for the wrist acting as a “clip”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Xie in order to increase accuracy (Para. [0005], “To address the above issues in the current technologies, i.e., to address the issue of adverse effects on the accuracy of the output signal of the pulse diagnosis device caused by the difference in the biological structures of different wrist portions of the object to be diagnosed,”).
Regarding claim 17, Klaassen and Xie teach The pulse device according to claim 8, Klaassen fails to disclose wherein the clip is used to clamp on the human wrist, and includes an upper piece having the force sensor carrier on it and a lower piece in a shape of a wrist cushion to extend the wrist, so that the radial artery protrudes out more and the pulse wave is measured with better signals.
However, in the same field of endeavor, Xie teaches wherein the clip is used to clamp on the human wrist, and includes an upper piece having the force sensor carrier on it and a lower piece in a shape of a wrist cushion to extend the wrist, so that the radial artery protrudes out more and the pulse wave is measured with better signals (As shown in FIG. 1, wristband 1 fits into a rest for the wrist acting as a “clip”. See FIG. 1 for the cushion shaped to fit the wrist. See para. [0003], “However, because the placement location of the pressure acquisition device on the wrist of an object to be diagnosed (e.g., a patient), i.e., the biological structure of the pulse diagnosis region, such as the locations and thicknesses of the bone, muscle, and fat layer may have a relatively large difference, such difference may greatly affect the accuracy of an output signal or value of the pulse diagnosis device.” And summary, para. [0005] and entire document, discussing how these issues are met with this design.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Klaassen to include a design as taught by Xie in order to increase accuracy (Para. [0005], “To address the above issues in the current technologies, i.e., to address the issue of adverse effects on the accuracy of the output signal of the pulse diagnosis device caused by the difference in the biological structures of different wrist portions of the object to be diagnosed,”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791